Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application # 16/270,373 filed on February 07, 2019. By preliminary amendment Claims 1-21, 31, and 33 are pending and are directed toward ROBUST PRUNED NEURAL NETWORKS VIA ADVERSARIAL TRAINING.
Allowable Subject Matter
Claims 1-21, 31, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches 
a first machine learning architecture maintained on the originating device data storage;
an adversarial attack generation perturbation engine configured to receive a first
training data set and to generate an perturbed training data set based on the first
training data set;
a training engine configured to train, using the perturbed training data set, the first
machine learning architecture to establish a trained machine learning architecture; and
an architecture compression engine configured to prune one or more elements of the
machine learning architecture to generate an compressed machine learning
architecture;
wherein the training engine is also configured to generate the hardened compressed
machine learning architecture by training, the compressed machine learning
architecture using the perturbed training data set;
The closest prior art made of record are:
US Patent No. 10,417,525 by Ji et al. discloses a client device configured with a neural network includes a processor , a memory , a user interface , a communications interface , a power supply and an input device , wherein the memory includes a trained neural network received from a server system that has trained and configured the neural network for the client device.
US PgPub No. 2017/0278135 by Majumdar et al. discloses using a three-image set training system during the building of neural networks to extract robust image feature vector, by selecting a three-image set that contains two image from training image set and one image from a Generative Adversarial Network, wherein the Generative Adversarial Network uses convolutional neural network to generate fake images from features extracted from the other two images;
NPL by Wang et al. discloses all limitations as currently claimed, but not a prior art under 35 USC 102(b)(1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLEG KORSAK/
Primary Examiner, Art Unit 2492